Exhibit 10.52

AFFINION GROUP HOLDINGS, INC.

2015 EQUITY INCENTIVE PLAN

2016 LONG TERM INCENTIVE PLAN AWARD AGREEMENT

THIS AWARD AGREEMENT (the “Agreement”) is made effective as of the __ day of
March 2016 (hereinafter the “Date of Grant”) between Affinion Group Holdings,
Inc., a Delaware corporation (the “Company”), and [_________] (the
“Participant”).

R E C I T A L S:

WHEREAS, the Company has established the Affinion Group Holdings, Inc. 2015
Equity Incentive Plan (the “Plan”);

WHEREAS, pursuant to Section 11 of the Plan, the Company has established the
Affinion Group Holdings, Inc. 2016 Long Term Incentive Plan (the “2016 LTIP”);

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it is in the best interests of the Company
and its stockholders to grant to the Participant an award under the 2016 LTIP,
subject to the terms set forth herein (the “Award”).

NOW THEREFORE, for and in consideration of the premises and the covenants of the
parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:

1.  Grant of Award.  The Company hereby grants to the Participant, on the terms
and conditions set forth in this Agreement and as otherwise provided in the
Plan, on the Date of Grant an Award with an aggregate cash value equal to
$[_______] (the “Target Award”).  The Target Award will be designated as a
“Performance Award” and will be subject to the performance-based vesting and
time-based vesting terms and conditions below.

2.  Terms and Conditions.  The amount of the Performance Award that will
actually vest and be settled shall be determined pursuant to a two-step process:
(i) first, the maximum amount of the Performance Award that will be eligible to
vest shall be calculated as provided under Section 2(a) hereof and (ii) then the
maximum amount of the Performance Award calculated under clause (i) that will
actually vest and be settled shall be determined on the basis of the
Participant’s continued service with the Company as set forth in Section 2(b)
hereof.

(a)Performance Award.  The actual amount of the Performance Award in which a
Participant will be eligible to vest will be determined based on the achievement
of certain overall corporate and business unit financial and non-financial
performance goals, as applicable, (collectively, the “Performance Goals” and
each, a “Performance Goal”), which will be assessed following the completion of
the 2017 fiscal year, as set forth on, and in accordance with, Schedule I
attached.

 

 

--------------------------------------------------------------------------------

As soon as practicable following the completion of the 2017 fiscal year, the
Committee shall determine and certify the actual level of attainment of the
Performance Goals.  On the basis of that certified level of attainment, the
amount of Performance Award will be multiplied by the applicable Financial
Performance Indicator (“FPI”) determined in accordance with the FPI percentile
matrix set forth on Schedule I attached hereto (such product, the “Adjusted
Performance Award”).  The Adjusted Performance Award will be multiplied by the
applicable Non-Financial Performance Indicator (“NFPI”) determined in accordance
with the NFPI percentile matrix set forth on Schedule I attached hereto (such
product, the “Final Performance Award”).  The amount of the Final Performance
Award resulting from such calculations shall constitute the maximum amount of
Final Performance Award into which the Participant may vest in accordance with
Section 2(b) below.

(b)Service Vesting. The Final Performance Award shall vest in two (2)
installments with 25% vesting on March 15, 2018 and 75% vesting on March 15,
2019 (each such date, a “Vesting Date”), subject to the Participant’s continued
service with the Company on each applicable Vesting Date.

(c)Settlement.  To the extent the Final Performance Award becomes vested in
accordance with Section 2(b) above on a given Vesting Date, the Company shall
pay to the Participant an amount in cash equal to the vested portion of the
Final Performance Award, subject to applicable withholding taxes, in each case,
as soon as practicable following the Vesting Date but in no event later than the
sixtieth (60th) day following the Vesting Date (such date, the “Settlement
Date”).

(d)Restrictions.  The Award granted hereunder may not be sold, pledged or
otherwise transferred (other than by will or the laws of descent and
distribution or as otherwise permitted by the Committee) and may not be subject
to lien, garnishment, attachment or other legal process.

(e)Effect of Termination of Services. If the Participant’s service with the
Company terminates for any reason, any then unvested portion of the Award shall
be forfeited without further consideration to the Participant.  For the
avoidance of doubt, in the event that the Participant’s service with the Company
terminates other than for Cause after the applicable Vesting Date but prior to
the applicable Settlement Date, the Final Performance Award that becomes vested
on such Vesting Date will remain payable on such Settlement Date.  In the event
that the Participant’s service with the Company terminates for Cause, any then
unpaid portion of the Award, whether vested or unvested, shall be forfeited
without further consideration to the Participant.

(f)Taxes. Upon the settlement of the Award in accordance with Section 2(c)
hereof, the Participant shall recognize taxable income in respect of the Award
and the Company shall report such taxable income to the appropriate taxing
authorities in respect of the Award as it determines to be necessary and
appropriate.  The Company shall have the right to require the Participant to
remit to the Company, or to withhold from amounts payable to the Participant, as
compensation or otherwise, an amount sufficient to satisfy all federal, state
and local withholding tax requirements, as applicable.  The Participant shall
satisfy any required withholding obligation with respect to the Award in cash.

2

 

--------------------------------------------------------------------------------

(g)Committee Authority.  Notwithstanding anything herein to the contrary, the
Committee shall have sole and plenary authority to determine whether, and to
what extent, the Performance Goal(s) set forth on Schedule I attached hereto are
attained.  In addition, in the event that one or more Performance Goals are not
attained in accordance with Schedule I attached hereto, the Committee may
provide that all or a portion of the Award shall remain outstanding and eligible
to vest in accordance with Section 2(b) hereof notwithstanding such level of
attainment, in such amounts as the Committee may determine in its sole and
absolute discretion.  Notwithstanding anything herein to the contrary, in
determining the actual amount of the Award earned during the Performance Period,
the Committee may increase or reduce the amount of the Award earned if, in its
sole judgment, such increase or reduction is appropriate.  

4.  Miscellaneous.

(a)General Assets.  Amounts credited to the Participant’s Account under this
Agreement, if any, shall continue for all purposes to be part of the general
assets of the Company.  The Participant’s interest in the Account shall make the
Participant only a general, unsecured creditor of the Company.  

(b)Notices.  All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

if to the Company:

Affinion Group Holdings, Inc.
6 High Ridge Park Road

Stamford, CT 06905
Facsimile: (203) 956-1206
Attention: Executive Vice President, Human Resources

if to the Participant, at the Participant’s last known address on file with the
Company.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) business days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied.

(c)Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(d)No Rights to Continue Service.  Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant at any time for any reason whatsoever.

3

 

--------------------------------------------------------------------------------

(e)Bound by Plan.  By signing this Agreement, the Participant acknowledges that
Participant has received a copy of the Plan and has had an opportunity to review
the Plan and agrees to be bound by all the terms and provisions of the
Plan.  Capitalized terms used but not defined herein shall have the meanings
ascribed to such terms in the Plan. 

(f)Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, executors, administrators, heirs and
successors of the Participant.

(g)Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and supersede all prior communications, representations and
negotiations in respect thereto.  No change, modification or waiver of any
provision of this Agreement shall be valid unless the same be in writing and
signed by the parties hereto.

(h)Governing Law.  This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principals of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the State of Delaware.

(i)Headings.  The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(j)Signature in Counterparts.  This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

(k)Section 409A.  Notwithstanding anything herein to the contrary, this
Agreement is intended to be interpreted and applied so that the payments and
benefits set forth herein shall either be exempt from the requirements of Code
Section 409A, or shall comply with the requirements of Code Section 409A, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be exempt from or in compliance with Code Section 409A.  If the
Participant notifies the Company (with specificity as to the reason therefor)
that the Participant believes that any provision of this Agreement would cause
the Participant to incur any additional tax or interest under Code Section 409A
or the Company independently makes such determination, the Company shall, after
consulting with the Participant, reform such provision (or award of compensation
or benefit) to attempt to comply with or be exempt from Code Section 409A
through good faith modifications to the minimum extent reasonably
appropriate.  To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Participant and the Company without violating the
provisions of Section 409A. Notwithstanding the foregoing, none of the Company,
its Affiliates, officers, directors, employees, or agents guarantees that this
Agreement complies with, or is exempt from, the requirements of Code Section
409A and none of the foregoing shall have any liability for the failure of this
Agreement to comply with, or be exempt from, such requirements.

4

 

--------------------------------------------------------------------------------

[Remainder of page intentionally left blank; signature page to follow]

 

 

5

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

 

AFFINION GROUP HOLDINGS, INC. 

 

  

 

  

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

[NAME]

 

 

 

 

 

 

--------------------------------------------------------------------------------

SCHEDULE I

 

 

 